        Case 6:19-cv-00708-ADA Document 6 Filed 01/13/20 Page 1 of 2




                    UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF TEXAS
                            WACO DIVISION


 ONSTREAM MEDIA CORPORATION,

             Plaintiff                            Case No. 6:19-cv-00708-ADA


             v.                                   JURY TRIAL DEMANDED


 FACEBOOK, INC.,

             Defendant


      UNOPPOSED MOTION FOR EXTENSION OF TIME TO ANSWER

      Plaintiff Onstream Media Corporation, hereby moves for an extension of thirty

(30) days for Defendant Facebook, Inc. to answer or otherwise respond to Plaintiff’s

complaint. The current deadline for Defendant to answer or otherwise respond to the

complaint is January 28, 2020. Plaintiff seeks an extension to February 27, 2020 as the

new deadline for Defendant to answer or otherwise respond to Plaintiff’s complaint.

Counsel for Plaintiff has conferred with counsel for Defendant, and the Defendant is

unopposed to this motion.
        Case 6:19-cv-00708-ADA Document 6 Filed 01/13/20 Page 2 of 2




Dated: January 13, 2020                  Respectfully Submitted

                                         /s/ Raymond W. Mort, III
                                         Raymond W. Mort, III
                                         Texas State Bar No. 00791308
                                         raymort@austinlaw.com

                                         THE MORT LAW FIRM, PLLC
                                         100 Congress Ave, Suite 2000
                                         Austin, Texas 78701
                                         Tel/Fax: (512) 865-7950

                                         ATTORNEYS FOR PLAINTIFF




MOTION FOR EXTENSION OF TIME TO ANSWER                                  PAGE | 2
